ORDER

Action on this application was deferred until the rendition by this court of the decision in Baumeister v. Plunkett, 673 So.2d 994. The Baumeister decision has become final.
The court deems it appropriate, rather than to consider the present application which was filed before the Baumeister decision, to remand the case to the district court for that court to reconsider its ruling in the light of the Baumeister decision. Accordingly,
IT IS ORDERED that the case be remanded to the district court to reconsider its ruling in the light of Baumeister v. Plunkett, 673 So.2d 994.
/s/ Harry T. Lemmon For the Court
VICTORY, J., not on panel.